              Case 3:17-cv-00958-AVC Document 162 Filed 08/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

   KAUFMAN LLC and
   ALAN KAUFMAN
                                   Plaintiffs

                      -against-                        Civil Action No.: 3:17-cv-00958

   HERBERT FEINBERG
   NORMAN ARNOFF, and
   RICHARD DERZAW


                                   Defendants.




                      PLAINTIFFS’ REQUEST, WITH DEFENDANTS’
                        CONSENT, FOR EXTENSION OF TIME TO
                          RESPOND TO MOTION TO DISMISS



       Pursuant to Local Rule 7(b) the plaintiffs hereby request to extend the time to respond to

the Motion to Dismiss of defendants Storch and Levin,7 ECF 157, to September 4, 2019, nunc

pro tunc. The request is made because plaintiff Alan Kaufman just completed a lengthy trial, is

occupied with post-trial filings, preparation of a case to be filed in the UK and France and revie of

documents needs for the latter..

       The plaintiffs have, pursuant to Local Rule 7(b), inquired of counsel for defendants Storch

and Levin as to their position on this request they have consented.



                                                KAUFMAN LLC and ALAN KAUFMAN,
                                                Plaintiffs

                                                _/s/_Alan H. Kaufman_____
             Case 3:17-cv-00958-AVC Document 162 Filed 08/13/19 Page 2 of 2



                                             Alan H. Kaufman, Esq.
                                             Bar No. ct 29258

                                             KAUFMAN, PLLC
                                             200 Park Avenue, 17th Floor
                                             New York, NY 10167
                                             Tel: (212) 257-0900
                                             Fax: (212) 897-2370
                                             akaufman2@kaufmanllc.net

                                             1717 K Street, N.W.
                                             Washington, D.C. 20006

                                     Certification of Service

I hereby certify that on August 13, 2019, a copy of the foregoing Plaintiff’s Motion for Extension
of Time was filed electronically. Notice of this filing will be sent by email to all parties by
operation of the Court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF system.



                                                    /s/ Alan H. Kaufman____
